KIRSHBAUM, Justice,
concurring and specially concurring.
I agree with the majority opinion that under the particular circumstances of this case the defendant has failed to establish a reasonable expectation of privacy in the area beneath the rug in front of the door to his residence. I write separately to emphasize my view that the ruling in this case is limited in scope.
“[T]he Fourth Amendment protects people, not places.” See Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 511, 19 L.Ed.2d 576 (1967). The trial court made a finding, supported by the record, *683that the defendant had a subjective privacy interest in the area under the rug. However, in order for the defendant to claim a constitutionally protected expectation of privacy in the area, he must have exercised substantial control over that area to satisfy the objective standard of reasonableness that would justify such subjective expectation. See United States v. Holland, 755 F.2d 253 (2d Cir.), cert. denied, 471 U.S. 1125, 105 S.Ct. 2657, 86 L.Ed.2d 274 (1985); State v. Brown, 198 Conn. 348, 503 A.2d 566 (1986). The defendant here was not the only person with a key to the front door of the residence in question. He frequently spent time away from the residence, and permitted friends to use the unit in his absence. The area in question provides the only approach to the residence for postal workers and merchants. Other individuals traversed this area during those times when the porch light signalled the availability of cocaine. Given the frequency and variety of use by others, it cannot reasonably be said that the defendant exercised such control over the area as to warrant constitutional protection for his asserted privacy interest. However, in a different context another occupant of a similar residence might well possess a constitutionally protected expectation of privacy in an area intimately connected with the dwelling place. See California v. Ciraolo, — U.S. —, 106 S.Ct. 1809, 90 L.Ed.2d 210 (1986); Oliver v. United States, 466 U.S. 170, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984).